Citation Nr: 0508511	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for vertigo.  

2.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the mid-shaft proximal phalanx 
of the fifth digit of the right foot.  

3.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the distal phalanx of the left 
great toe.  

4.  Entitlement to an initial compensable disability rating 
for left hallux avulsed with onychocryptosis (addressed as 
residuals of a left foot injury).  

5.  Entitlement to a higher initial disability rating for 
arthritis of the cervical spine, currently evaluated as 
10 percent disabling.  

6.  Entitlement to a higher initial disability rating for low 
back strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1981 to April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 decision by the RO in 
Louisville, Kentucky.  By that decision, the RO, in pertinent 
part, granted service connection for vertigo, residuals of a 
fracture of the mid-shaft proximal phalanx of the fifth digit 
of the right foot, residuals of a fracture of the distal 
phalanx of the left great toe, left hallux avulsed with 
onychocryptosis, and arthritis of the cervical spine-each 
evaluated as noncompensably disabling-and denied service 
connection for rotoscoliosis and low back strain.
 
In January 1996, the RO in St. Petersburg increased the 
initial evaluation for the cervical spine to 10 percent.  The 
RO also granted service connection for low back strain.  The 
RO assigned an initial 10 percent rating for the latter 
disability, and the veteran perfected an appeal with respect 
to the rating.

In June 2001, the Board remanded the veteran's case to the RO 
for a Board hearing.  The hearing was held in September 2001, 
and the case was returned to the Board.  In May 2002, the 
Board ordered internal development of the veteran's claims.  
Additional evidence was obtained; however, in May 2003 the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulation that had permitted the Board to 
obtain and review new evidence without obtaining a waiver 
from the appellant.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, the Board again remanded the case to the RO.  In 
September 2004, while the case was in remand status, the RO 
granted service connection for rotoscoliosis.  As a result, 
that issue is no longer before the Board.


FINDINGS OF FACT

1.  The veteran's vertigo is manifested by complaints of 
occasional dizziness and objective findings supportive of a 
diagnosis of a vestibular disability.  His vertigo is not 
manifested by associated tinnitus, occasional staggering, or 
deafness, and he does not have Meniere's disease.

2.  The disability of the fifth digit of the veteran's right 
foot is manifested by complaints of pain and intermittent 
swelling and redness; there is a small bump at the site of 
the fracture, but examinations have produced no objective 
evidence of meaningful functional impairment.

3.  Residuals of fracture of the distal phalanx of the 
veteran's left great toe is manifested by complaints of 
intermittent pain, swelling, and redness of the left big toe; 
examinations have produced no objective evidence of 
meaningful functional impairment.

4.  The veteran's left hallux avulsed with onychocryptosis is 
manifested by objective findings that include a scar at the 
tip of the left hallux, with absence of approximately 3/8-
inch of the tip (i.e., partial amputation), and an ingrown 
nail; other than partial amputation, examinations have 
produced no objective evidence of meaningful functional 
impairment attributable to these findings.

5.  The arthritis of the veteran's cervical spine is 
manifested by complaints of neck pain radiating down the 
arms, numbness in the hands, and muscle spasm three to four 
times a week, with radiographic findings of moderate loss of 
lordosis, obvious degenerative disc disease changes at the 
C5-C6 and C6-C7 levels, and minor changes consistent with 
arthropathy, but with normal findings on recent physical 
examination.  

6.  The service-connected low back strain is manifested by 
complaints of low back pain radiating down the left leg with 
radiographic findings of diffuse mild spondyitic and 
degenerative changes and only a trace of decreased disc 
spaces at the L4-L5 and L5-S1 levels, but with radiographic 
findings of otherwise normal alignment and with normal 
findings on recent physical examination.


CONCLUSIONS OF LAW

1.  The "old" criteria for the assignment of a compensable 
rating for vertigo have not been met; however, a 10 percent 
rating is warranted under the "new" criteria, effective 
from June 10, 1999.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Codes 6204, 6205 
(2004); 38 C.F.R. 4.87a, Diagnostic Codes 6204, 6205 (1998).

2.  The criteria for the assignment of an initial compensable 
rating for residuals of a fracture of the mid-shaft proximal 
phalanx of the fifth digit of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2004).  

3.  The criteria for the assignment of an initial compensable 
rating for residuals of a fracture of the distal phalanx of 
the left great toe have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2004).

4.  The criteria for the assignment of a 10 percent 
disability rating for left hallux avulsed with 
onychocryptosis have been met; but a rating in excess of 10 
percent is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5171, 5284 (2004).

5.  The criteria for the assignment of an initial disability 
rating greater than 10 percent for arthritis of the cervical 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5290 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2001).

6.  The criteria for the assignment of an initial disability 
rating greater than 10 percent for low back strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2004); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-the Veterans Claims Assistance Act 
Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Among other 
things, the new law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

In a June 2003 letter in the present case, the RO discussed 
the type of evidence necessary to support the veteran's 
claims; namely, evidence of increased severity.  Further, the 
RO notified the veteran that VA would make reasonable efforts 
to help him obtain evidence, but that he had to provide 
enough information so that VA could request records from the 
person or agency that had them.  The RO also advised the 
veteran that he should tell VA about any other records that 
may exist to support his claims, and notified him that it was 
ultimately his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.

Furthermore, the October 1993 rating decision, the June 1994 
statement of the case (SOC), and the supplemental SOC (SSOC) 
issued in August 1995 (with regard to the service-connected 
vertigo, foot, and cervical spine claims), the January 1996 
rating decision and the January 1997 SOC (with regard to the 
service-connected low back claim), the SSOC issued in June 
1999 (with regard to the service-connected cervical spine and 
low back claims), as well as the SSOCs issued in September 
2000 and September 2004 (with regard to all of his claims) 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate all of the issues on appeal.  Those 
documents included a discussion of the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
RO's denials.

Moreover, during the current appeal, the veteran has been 
accorded multiple VA examinations, and all available relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  The Merits of the Veteran's Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2004).  It is 
necessary to evaluate a disability from the point of view of 
the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If there 
is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  As the present appeal arises from rating decisions 
which established service connection and assigned initial 
disability ratings, the entire appeal period is considered 
for the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Generally speaking, a veteran's descriptions of observable 
symptomatology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, such 
descriptions must be considered together with the available 
clinical evidence of record in order to arrive at a proper 
determination of the evaluation to be assigned under the 
pertinent rating criteria.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased compensation, the Board should first determine 
whether application of the revised version would produce 
retroactive effects.  A new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, a 
higher rating based on the new version can be assigned no 
earlier than the effective date of the regulatory change.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change, VA can apply only the earlier version of 
the regulation.

A.  Vertigo

Disability manifested by vertigo is evaluated in accordance 
with the criteria set forth in 38 C.F.R. Part 4, Diagnostic 
Codes 6204 and 6205.  Amendments to those criteria became 
effective on June 10, 1999, during the pendency of the 
veteran's appeal.  See Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202 (May 11, 1999) (now codified at 38 C.F.R. § 4.87 
(2004)).

The "old" version of Diagnostic Code 6204 (pertaining to 
chronic labyrinthitis) provided for a 10 percent rating where 
there was evidence of moderate symptoms, including tinnitus 
and occasional dizziness.  38 C.F.R. § 4.87a, Diagnostic 
Code 6204 (1998).  The highest rating allowable, 30 percent, 
required evidence of severe symptoms, including tinnitus, 
dizziness, and occasional staggering.  Id.

Pursuant to the "old" version of Diagnostic Code 6205 
(pertaining to Meniere's syndrome) evidence of mild symptoms, 
including aural vertigo and deafness, warranted the 
assignment of a 30 percent rating.  38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1998).  The next higher evaluation of 
60 percent required evidence of moderate symptoms, with less-
than-frequent attacks and cerebellar gait.  Id.  A total 
schedular rating required evidence of severe symptoms, 
including frequent and typical attacks, vertigo, deafness, 
and cerebellar gait.  Id.  

Under the "new" criteria, a 10 percent evaluation is 
assigned for peripheral vestibular disorders with evidence of 
occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204 
(2004).  A 30 percent rating requires evidence of dizziness 
and occasional staggering.  Id.  (Before a compensable rating 
can be assigned, there must be objective findings supporting 
the diagnosis of vestibular disequilibrium.  38 C.F.R. 
§ 4.87, Note following Diagnostic Code 6204 (2004).)

Pursuant to the "new" rating criteria for Meniere's 
syndrome (endolymphatic hydrops), a 30 percent disability 
rating is assigned if there is evidence of hearing impairment 
with vertigo less than once a month, with or without 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2004).  
The next higher disability evaluation of 60 percent requires 
evidence of hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  Id.  A total schedular rating 
requires evidence of hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  Id.  

Throughout the current appeal, the veteran has contended that 
his service-connected vertigo is more severe than the current 
noncompensable disability rating indicates.  In particular, 
the veteran has reported having occasional dizziness with 
headaches but no lightheadedness.  He has also described 
daily occurrences of these symptoms (particularly in the 
morning when he gets out of bed, as a result of sudden 
movements such as when he takes a shower, and in the evening 
when he gets in bed).  See, e.g., March 1995 hearing 
transcript (1995 T.) at 5-7 and September 2001 hearing 
transcript (2001 T.) at 30-35.  In the alternative, and 
specifically at the personal hearing conducted before the 
undersigned at the RO in September 2001, the veteran 
testified that his last vertigo episode occurred four to five 
months prior to the hearing.  2001 T. at 31.  

In this regard, the Board notes that an electronystagmogram 
(ENG) completed in July 1995 yielded findings which the 
examiner believed "may be consistent . . . [with a] right 
peripheral vestibular abnormality."  Also, a follow-up ENG 
completed in August 2003 reflected left-sided vestibulopathy, 
possible chronic labyrinthitis, and possible benign 
paroxysmal postural vertigo which was in remission.  Given 
these objective findings, which are supportive of a diagnosis 
of vestibular disability, and the veteran's complaints of 
periodic dizziness, the Board finds that the evidence 
supports the assignment of a 10 percent evaluation for 
vertigo under the "new" version of Diagnostic Code 6204.  
The evidence, at a minimum, gives rise to a reasonable doubt 
on the question.

However, the preponderance of the evidence is against the 
assignment of a disability rating greater than zero percent 
under the "old" criteria, or greater than 10 percent under 
the "new".  The veteran has consistently denied 
experiencing tinnitus, hearing loss, or other 
otolaryngological complaints associated with his episodes of 
vertigo.  Furthermore, medical examinations have consistently 
demonstrated his gait to be normal.  The claims folder 
contains no evidence that the veteran experiences even 
occasional staggering as a result of his vertigo.  Moreover, 
although Meniere's disease was suspected at one time, 
examination in April 2004 specifically excluded this 
disorder.  Accordingly, there is no basis for the assignment 
of a higher evaluation.

B.  The Feet

As noted previously, service connection has been granted for 
three foot disabilities: residuals of a fracture of the 
mid-shaft proximal phalanx of the fifth digit of the right 
foot; residuals of a fracture of the distal phalanx of the 
left great toe; and a left hallux avulsed with 
onychocryptosis.  These disabilities have been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Under Diagnostic Code 5284, moderate, moderately severe, and 
severe injuries of the foot warrant ratings of 10, 20, and 30 
percent, respectively.  A 40 percent rating is for 
application if there is actual loss of use of the foot.  See 
38 C.F.R. § 4.71a, Note following Diagnostic Code 5284 
(2004).

VA regulations recognize that a part which becomes painful on 
use must be regarded as seriously disabled.  See, e.g., 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet. App. 202 
(1995), requires that problems such as pain on use be 
considered when evaluating a veteran's disability.  
Specifically, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or as a result of flare-ups.

In the present case, the veteran contends that the 
service-connected disabilities of his feet are more severe 
than the current noncompensable ratings indicate.  He has 
described having pain and intermittent swelling and redness 
of his right little toe, see, e.g., 1995 T. at 4-5 and 
2001 T. at 27-30; intermittent pain and intermittent swelling 
and redness of his left big toe, see, e.g., 1995 T. at 1-4 
and 2001 T. at 24-26; and pain in his left foot, see, e.g., 
2001 T. at 24-26.



1.  Residuals of a fracture of the mid-shaft proximal phalanx 
of the fifth digit of the veteran's right foot

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a compensable rating for residuals of a 
fracture of the mid-shaft proximal phalanx of the fifth digit 
of the veteran's right foot under Diagnostic Code 5284.  The 
Board has taken note of the veteran's complaints, and 
acknowledges that a small bump was found at the site of the 
fracture when his foot was examined in April 2004.  However, 
repeated examinations have produced no objective evidence of 
meaningful functional impairment attributable to the in-
service fracture.  When the veteran was examined for 
separation from service in April 1993, for example, it was 
noted that the fracture had resolved without sequelae.  VA 
examination in July 1993 likewise revealed no sequelae, and 
subsequent examination in April 2004 revealed no joint or leg 
length changes of the phalanges of the foot, no significant 
signs of degenerative joint disease of the injured area, no 
pain on palpation, normal range of motion, no gait changes, 
normal posture, the ability to rise on toes without 
discomfort, and no callosities.  Further, the examiner who 
conducted the April 2004 examination concluded that the 
fracture had healed, that there was no significant objective 
evidence of a worsening of the condition, and that any period 
of increased pain would be transient in nature and would not 
result in a loss of function.  In addition, the veteran 
himself reported that, during flare-ups, he does not lose any 
ambulation, there is no additional swelling, and his daily 
activities are not affected.  Under the circumstances, the 
Board finds that the veteran's impairment cannot properly be 
described as "moderate", so as to warrant the assignment of 
a compensable evaluation under Diagnostic Code 5284.

2.  Residuals of a fracture of the distal phalanx of the 
veteran's left great toe

The Board also finds that the preponderance of the evidence 
is against the assignment of a compensable rating for 
residuals of a fracture of the distal phalanx of the 
veteran's left great toe under Diagnostic Code 5284.  As 
noted above, he has reported intermittent pain and 
intermittent swelling and redness of his toe.  Significantly, 
however, repeated examinations have produced no objective 
evidence of meaningful functional impairment attributable to 
fracture.  When the veteran's foot was examined in July 1993, 
for example, it was noted that he could rise on his toes, and 
that he had normal gait and function.  A May 1995 examination 
likewise revealed that he could rise on his toes, that he was 
able to ambulate with a normal gait, and that he had the 
ability to function within normal limits for foot structure.  
Similarly, examination in April 2004 revealed no pain on 
palpation of the affected site, normal range of motion, no 
gait changes, normal posture on standing, and the ability to 
rise on toes without discomfort, and no callosities.  
Further, the examiner who conducted the April 2004 
examination concluded that that there was no significant 
objective evidence of a worsening of the condition, and that 
any period of increased pain would be transient in nature and 
would not result in a loss of function.  In addition, the 
veteran himself reported that, during flare-ups, he does not 
lose any ambulation, there is no additional swelling, and his 
daily activities are not affected.  Under the circumstances, 
the Board finds that this condition likewise cannot properly 
be described as "moderate", so as to warrant the assignment 
of a compensable evaluation under Diagnostic Code 5284.

3.  Left hallux avulsed with onychocryptosis

The Board further finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's left hallux avulsed with onychocryptosis 
under Diagnostic Code 5284.  The Board acknowledges that 
examinations have revealed objective findings that include a 
scar at the tip of the left hallux, with absence of 
approximately 3/8-inch of the tip, and an ingrown nail.  
However, repeated examinations have produced no objective 
evidence of meaningful functional impairment attributable to 
these findings.  As noted previously, when the veteran's foot 
was examined in July 1993, it was noted that he could rise on 
his toes, and that he had normal gait and function.  A May 
1995 examination likewise revealed that he could rise on his 
toes, that he was able to ambulate with a normal gait, and 
that he had the ability to function within normal limits for 
foot structure; and examination in April 2004 revealed no 
pain on palpation of the affected site, normal range of 
motion, no gait changes, normal posture on standing, and the 
ability to rise on toes without discomfort, and no 
callosities.  Further, the examiner who conducted the April 
2004 examination concluded that that there was no significant 
objective evidence of a worsening of the condition, and that 
any period of increased pain would be transient in nature and 
would not result in a loss of function.  In addition, the 
veteran himself reported that, during flare-ups, he does not 
lose any ambulation, there is no additional swelling, and his 
daily activities are not affected.  Under the circumstances, 
the Board finds that the veteran's disability cannot properly 
be described as "moderate", so as to warrant the assignment 
of a compensable evaluation under Diagnostic Code 5284.

The Board finds, however, that the evidence supports the 
assignment of a compensable rating for the veteran's left 
hallux avulsed with onychocryptosis under 38 C.F.R. § 4.17a, 
Diagnostic Code 5171 (2004).  As noted above, the evidence of 
record shows that the veteran is missing a portion of the tip 
of his left hallux.  This condition was referred to as a 
"partial amputation" at the time of the veteran's service 
separation examination in April 1993, and a VA examiner who 
evaluated the veteran in May 1995 also referred to the 
condition as a partial amputation.  Under Diagnostic Code 
5171, a 10 percent rating is warranted for partial amputation 
of the great toe without metatarsal involvement.  
Accordingly, and because there is nothing in the record to 
suggest that the metatarsal head has been removed (the 
evidence indicates that only the tip of the toe is affected), 
the Board will grant the veteran a 10 percent rating, but no 
more, under Diagnostic Code 5171.

The Board has considered whether there is sufficient 
objective evidence of impairment to warrant higher ratings 
for the veteran's service-connected foot disabilities under 
diagnostic code(s) other than 5171 and 5284.  See, e.g., 
38 C.F.R. § 4.71a, Diagnostic Code 5279 (pertaining to 
metatarsalgia); 4.118, Diagnostic Codes 7800-7805 (pertaining 
to scars).  However, in light of the objective findings, 
outline above-showing no meaningful functional impairment 
(other than amputation)-the Board finds that there is no 
basis for awarding a higher evaluation under any other code.



C.  Disabilities of the Cervical and Lumbar Spine

The Board notes that the schedular criteria by which 
orthopedic disabilities of the spine are rated changed during 
the pendency of his appeal.  Specifically, on September 23, 
2002, a change to a particular diagnostic code (5293) was 
made effective.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Further, on September 26, 2003, changes in all spinal rating 
criteria became effective.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  

The veteran's cervical spine disability has been rated under 
Diagnostic Code 5010, arthritis due to trauma.  Arthritis 
which is due to trauma and which is substantiated by X-ray 
findings will be rated, by analogy, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003.  

According to the old rating criteria, evidence of slight 
limitation of motion of the cervical spine warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).  The next higher evaluation of 20 percent 
requires evidence of moderate limitation of motion of the 
cervical spine.  Id.  The highest rating allowable pursuant 
to this Diagnostic Code, 30 percent, necessitates evidence of 
severe limitation of motion.  Id.  

According to the new rating criteria, a 10 percent disability 
rating requires evidence of forward flexion of the cervical 
spine greater than 30 degrees but not greater than 
40 degrees; a combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).  The next 
higher rating of 20 percent requires evidence of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  A 30 percent disability 
evaluation requires evidence of forward flexion of the 
cervical spine of 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  Id.  A 40 percent disability 
rating necessitates evidence of unfavorable ankylosis of the 
entire cervical spine.  Id.  The highest disability 
evaluation allowable under this Diagnostic Code, 100 percent, 
requires evidence of unfavorable ankylosis of the entire 
spine.  Id.  

With regard to the service-connected low back strain, the 
Board notes that the old rating criteria stipulates that 
evidence of slight limitation of motion of the lumbar spine 
warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  The next higher evaluation of 
20 percent requires evidence of moderate limitation of motion 
of the lumbar spine.  Id.  The highest rating allowable 
pursuant to this Diagnostic Code, 40 percent, necessitates 
evidence of severe limitation of motion of the lumbar spine.  
Id.  

In addition, the old rating criteria which rates impairment 
resulting from lumbosacral strain stipulates that a 
10 percent disability rating will be assigned with evidence 
of characteristic pain on motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  The next higher evaluation of 
20 percent necessitates evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, and unilateral 
spine motion in the standing position.  Id.  The highest 
rating allowable under this code requires evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of these symptoms with 
abnormal mobility on forced motion.  Id.  

According to the new rating criteria with respect to the 
veteran's service-connected low back strain, a 10 percent 
disability rating requires evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2004).  The next higher rating of 20 percent 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 6 degrees; 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent disability rating necessitates 
evidence of forward flexion of thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent disability rating 
necessitates evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  The highest disability evaluation 
allowable under this Diagnostic Code, 100 percent, requires 
evidence of unfavorable ankylosis of the entire spine.  Id.  

As noted previously, VA regulations recognize that a part 
which becomes painful on use must be regarded as seriously 
disabled.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995), requires that problems such as pain 
on use be considered when evaluating a veteran's disability.  
Specifically, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or as a result of flare-ups.

1.  The  Cervical Spine

The veteran contends that the service-connected arthritis of 
his cervical spine is more severe than the current 10 percent 
disability rating indicates.  He says that he has constant 
neck pain radiating down his arms, numbness in his hands, and 
muscle spasm three to four times a week.  See, e.g., 1995 T. 
at 8-9 and 2001 T. at 5, 8-15.
 
Significantly, relevant medical reports of record do not 
support the veteran's complaints.  In particular, such 
evidence indicates that his service-connected cervical spine 
disability is stable.  

In this regard, the Board acknowledges that X-rays taken of 
the veteran's cervical spine have shown moderate loss of 
lordosis, obvious degenerative disc disease changes at the 
C5-C6 and C6-C7 levels, and minor changes consistent with 
arthropathy.  Importantly, however, multiple physical 
examinations of the veteran's cervical spine have been 
normal.  In particular, these evaluations have demonstrated 
normal range of motion of the veteran's cervical spine and 
have reflected examiners' observation that the veteran could 
move around freely, could lean forward without difficulty, 
and has normal gait and posture.  In fact, the veteran's 
degenerative arthritis has been found to be stable.  

Without evidence of moderate limitation of motion of the 
veteran's cervical spine, a higher rating of 20 percent, 
pursuant to the old rating criteria, cannot be awarded.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001) (which 
stipulates that evidence of moderate limitation of motion of 
the cervical spine is necessary for the grant of a 20 percent 
disability evaluation).  

Furthermore, without evidence of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, a combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, the next higher evaluation of 20 percent, 
pursuant to the new rating criteria, is not warranted.  Id.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).  (In this 
regard, the Board acknowledges that X-rays taken of the 
veteran's cervical spine have shown moderate loss of 
lordosis.  However, multiple examinations of the veteran's 
cervical spine have reflected normal posture.)  

In addition, the Board acknowledges the veteran's complaints 
of neck pain and muscle spasm.  Significantly, however, he 
has also admitted that he has no limitations in his 
activities of daily living and is able to get out of bed, 
ambulate adequately to the bathroom and toilet, bathe, groom, 
dress himself without difficulty, and drive without 
difficulty.  In fact, although he stated that he "never has 
a good day," he has specifically denied having any 
exacerbations or flare-ups in his cervical spine discomfort.  
Moreover, examination of his cervical spine has demonstrated 
no apparent objective evidence of discomfort (including on 
range of motion testing); normal range of motion; full 
strength, symmetry, normal sensation, and normal reflexes of 
the upper extremities bilaterally; and no muscle spasm, 
swelling, redness or induration, scaling, or tenderness.  
Based on these objective evaluation findings, an examiner has 
concluded that the veteran has had no increases in disability 
(with regard to further losses of range of motion or increase 
in pain with repetitive testing).  

In light of these negative evaluation findings, the Board 
concludes that a disability rating greater than the currently 
assigned rating of 10 percent for the service-connected 
arthritis of the veteran's cervical spine, based upon 
functional impairment, pain, and weakness that he experiences 
as a consequence of use of his neck, is not warranted.  The 
current evaluation of 10 percent adequately portrays the 
functional impairment (including pain and weakness) that the 
veteran experiences as a result of his service-connected 
cervical spine disability.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290 & 5242.  



2.  Low Back Strain

The veteran contends that his service-connected low back 
strain is more severe than the current 10 percent disability 
rating indicates.  He describes pain of varying degrees which 
radiates down his left leg.  See, e.g., 1995 T. at 8-11 and 
2001 T. at 17-24.
 
Significantly, relevant medical reports of record do not 
support the veteran's complaints.  In particular, multiple 
physical evaluations of his service-connected lumbar spine 
disability have provided essentially negative findings.  

In this regard, the Board acknowledges that X-rays taken of 
the veteran's X-rays lumbosacral spine have reflected diffuse 
mild spondyitic and degenerative changes and only a trace of 
decreased disc spaces at the L4-L5 and L5-S1 levels.  
Significantly, however, radiographic films have shown 
otherwise normal alignment.  Further, multiple physical 
examinations of the veteran's lumbar spine have been normal.  
Specifically, these evaluations have demonstrated normal gait 
and stance, no apparent objective evidence of discomfort 
(including on range of motion testing), normal range of 
motion, as well as neurologically intact lower extremities 
with normal strength, sensation, and reflexes.  

Without evidence of moderate limitation of motion of the 
veteran's lumbar spine, a higher evaluation of 20 percent, 
pursuant to the old rating criteria, cannot be awarded.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001) (which 
stipulates that evidence of moderate limitation of motion of 
the lumbar spine is necessary for the grant of a 20 percent 
disability evaluation).  

Further, without evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, or unilateral in the 
standing position, a higher evaluation of 20 percent, 
pursuant to the old rating criteria, is not warranted.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

Moreover, without evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, the next higher evaluation of 
20 percent, pursuant to the new rating criteria, is not 
warranted.  Id.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).  

Additionally, the Board acknowledges the veteran's complaints 
of low back pain radiating down his left leg.  Significantly, 
however, he has also admitted that he has no limitations in 
his activities of daily living and is able to get out of bed, 
ambulate adequately to the bathroom and toilet, bathe, groom, 
dress himself without difficulty, and drive and walk without 
difficulty.  Although he has stated that he "never has a 
good day," he has also denied having any exacerbations or 
flare-ups with his low back pain.  Moreover, examination of 
his lumbar spine has demonstrated normal gait and stance, no 
apparent objective evidence of discomfort (including on range 
of motion testing), normal range of motion, as well as 
neurologically intact lower extremities with normal strength, 
sensation, and reflexes.  In fact, an examiner recently 
concluded that "there were no losses in his range of motion 
or changes in his exam with repetitive testing designed to 
elicit conditions of weakness, pain, or incoordination."  

In light of these negative evaluation findings, the Board 
concludes that a disability rating greater than the currently 
assigned rating of 10 percent for the veteran's 
service-connected low back strain, based upon functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his low back, is not warranted.  The 
current evaluation of 10 percent adequately portrays the 
functional impairment (including pain and weakness) that the 
veteran experiences as a result of his service-connected low 
back disability.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295, and 5237.  

III.  Extra-Schedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The facts of this case do not show that any of 
disabilities here in question result in marked interference 
with employment or require frequent periods of 
hospitalization.  The Board notes that the percentage ratings 
under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  Title 38 C.F.R. § 4.1 specifically states that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the conditions here at issue result in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Referral for consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.




							(CONTINUED ON NEXT PAGE)


ORDER

A 10 percent rating is granted for vertigo under the "new" 
criteria, subject to the law and regulations governing the 
award of monetary benefits; an initial 10 percent rating 
under the "old" criteria is denied.

The claim for an initial compensable rating for residuals of 
a fracture of the mid-shaft proximal phalanx of the fifth 
digit of the right foot is denied.

The claim for an initial compensable rating for residuals of 
a fracture of the distal phalanx of the left great toe is 
denied.

A 10 percent disability rating, but no more, is granted for 
left hallux avulsed with onychocryptosis, subject to the law 
and regulations governing the award of monetary benefits.

The claim for an initial disability rating greater than 
10 percent for arthritis of the cervical spine is denied.  

The claim for an initial disability rating greater than 
10 percent for low back strain is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


